Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Election/Restrictions
	Applicants response filed on 06/16/2021 is hereby acknowledged.  Applicants election without traverse, of QTL3 is hereby acknowledged.
	During the process of examination, it was necessary to search all of the QTLs and therefore all species are examined herein.
	Claims 1, 3-11, 15-16, 18-23 and 31 are pending and examined herein on the merits.
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 appears to have at least 3 improperly paired loci with respective SEQ ID NOs.  Locus TO-0182276 is listed twice in the claim, once for SEQ ID No:7 which appears to be associated with TO-0122252 in the specification and TO-0144317, associated with SEQ ID NO:9 in the claim appears to be associated with SEQNO:8 in the specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
Claims 15, 16 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The claims recite identifying or determining. This judicial exception is not integrated into a practical application because no practical method steps are added to the method beyond the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because determining a genotype or associating and identifying a marker are all 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-, 3-11, and 18-23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites 3 QTLs, however the phrase preceding parts a), b) and c) recites “chosen in the group consisting of” indicating that the parts are intended to be a Markush grouping in the alternative.  However, the word “and” between parts b) and c) and the lack of any alternative language such as ---or--- between the parts makes it unclear if the claim requires all 3 QTLs, or only one of the QTLs.  This is further complicated by the recitation of the phrase “wherein said QTLs are present in the genome…” wherein it appears the QTLs are grouped together.  If the language “chosen ---from--- the group consisting of” were paired with “wherein said QTL[s] is[are] present in the genome…” it would be clear that just one QTL was intended to be claimed.  Alternatively using the language ---one or more QTLs--- and using ---and/or--- between each part would make it clear that the claim was encompassing one or more QTLs in any combination.

Claims 3-6, 9, 11, 21, and 23 all depend from the above cited claims and therefore are rejected on the same basis.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-10 and 18-23 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to plants and methods of detecting QTLs, wherein any plant from any genetic background, or developed from a deposited seed with any number of outcrosses and development steps comprising any combination of 1-3 QTLS wherein the plants have a QTL with an “improved phenotype” which the specification defines as tolerance to TBRFV.

In the absence of a representative number of working examples wherein the genus comprises a nearly unlimited number of germplasm sources as well as significant numbers of QTL combinations, Applicants must at least describe the structures that are responsible for the function, in this case, tolerance to TBRFV.  While Applicants do describe three QTLs from a specified source, it is unclear if the QTLs operate independently or additively such that one of skill in the art would be apprised if a given combination would be adequate structure for the claimed function.  In a study of disease resistance QTLs in tomato, Johnson et al (2012 Genes Genomes Genetics 2:1145-1159), they teach there are a significant number of QTLs that are not stable and would not work in all genetic backgrounds (see page 1154 on QTL stability in particular).
Given the state of the art, the breadth of the claims and the lack of description as discussed above, the claims lack adequate written description over their full breadth.
Double Patenting
Claims 1, 3-11, 15-16, 18-23 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16694089. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same tomato plants and QTLs and markers of the instant invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT T PAGE/             Primary Examiner, Art Unit 1663